Citation Nr: 1716176	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-10 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent, from August 17, 2009 to June 8, 2010, for status post right ankle fracture with degenerative joint disease .

2.  Entitlement to a rating in excess of 30 percent, from June 8, 2010, for status post right ankle fracture with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 1970, to include service in Vietnam.  The Veteran's decorations include the Vietnamese Service Medal, Vietnamese Campaign Medal, Combat Action Ribbon, and Vietnamese Cross of Gallantry.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2009 rating decision in which the RO granted service connection and assigned an initial 20 percent rating for status post right ankle fracture with degenerative joint disease and residual scar, effective August 17, 2009.  In June 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating, along with lay statements by the Veteran, family, and friends.  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.

In September 2013, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In December 2014, the Board characterized the claim as one for a higher initial rating, rather than one for increase, consistent with Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability), and remanded the claim to the agency of original jurisdiction (AOJ) for additional development.  

After completing the requested actions, in April 2015, the AOJ granted a higher, 30 percent rating for status post right ankle fracture with degenerative joint disease, from June 8, 2010, as well as granted a separate 10 percent rating for the associated painful right ankle scar, effective June 8, 2010.  

As higher ratings for the right ankle disability are assignable before and after June 8, 2010, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal as now encompassing both matters set forth on the title page (which reflect the staged ratings assigned).  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993). 

As a final preliminary matter, the Board notes that the matter of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) was raised during the September 2013 Board hearing.  However, as this matter has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9(b) (2016); see also 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits).  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each matter herein decided have been accomplished. 

2.  From August 17, 2009 to June 8, 2010, the Veteran's status post right ankle fracture with degenerative joint disease was manifested by marked limited motion of the ankle with pain throughout, as well as difficulty walking and standing.

3  Since June 8, 2010, the Veteran's status post right ankle fracture with degenerative joint disease has been manifested by limitation of motion of the right ankle that approximates no more than ankylosis on dorsiflexion .

4.  Affording the Veteran the benefit of the doubt, since the August 17, 2009 effective date of the award of service connection, the Veteran had an associated, painful right ankle scar.

5.  The applicable schedular criteria are adequate to evaluate the Veteran's status post right ankle fracture with degenerative joint disease and residual scar at all pertinent points. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for status post right ankle fracture with degenerative joint disease, from August 17, 2009 to June 8, 2010,  are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5271; 38 C.F.R. § 4.118, Diagnostic Code 5284 (2016).

2.  The criteria for a rating in excess of 30 percent for status post right ankle fracture with degenerative joint disease, from June 8, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5270 (2016). 

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate,10 percent rating for associated painful right ankle scar, from August 17, 2009 to June 8, 2010, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 7804 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a substantially complete application for benefits is filed, the notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

An August 2009 pre-rating letter provided appropriate notice to the Veteran in connection with what was then a claim for service connection for a right ankle disability. 

After the November 2009 award of service connection for status post right ankle fracture with degenerative joint disease, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Nonetheless, a June 2010 post-rating letter provided general notice as to how VA assigns higher ratings and effective dates, as well as the type of evidence that impacts those determinations.  Moreover, the March 2012 SOC set forth the criteria for higher ratings for ankle disability (the timing and form of which suffices, in part, for Dingess/Hartman).  There is no evidence or allegation of any deficiency in the notice provided. 

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim for higher rating, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records, October 2009 VA examination, June 2010 VA examination, and March 2015 VA examination (as requested by the Board in its December 2014 remand).  This evidence reflects compliance with the prior remand directives.   See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional, existing evidence necessary for a fair adjudication of the claim that has not been obtained. 

Also of record and considered in connection with the appeal is the transcript of the Board hearing, along various written statements provided by the Veteran and his representative.  Notably, during the September 2013 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal, to include the current claim for a higher initial rating for a status post right ankle fracture with degenerative joint disease.  The Veteran provided testimony regarding his service-connected disability, symptoms thereof.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned Veterans Law Judge pertaining to the Veteran's post-service treatment and the bases for the denial of the claim. Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, such omission was harmless, as further development of the claim was subsequently undertaken, and additional evidence was received.  See 38 C.F.R. § 3.103 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Also, as noted, the Board had found that AOJ has substantially complied with the Board's remand directives, and there is no evidence or allegation of any error or omission in the assistance provided.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the higher rating claims on appeal.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on each claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

In this case, as the AOJ has already assigned staged ratings for the disability, the Board must consider the propriety of the rating and each stage, as well as whether any, or any further, staged rating of the disability is warranted. 

The Veteran has been awarded a 20 disability rating from August 17, 2009 to June 8, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271, for limited motion of the ankle, and a 30 percent disability rating from June 8, 2010 under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5270, for ankylosis of the ankle. 

Under Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees warrants a 20 percent rating.  If ankylosed in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, a 30 percent rating is warranted.  If ankylosed in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 40 percent rating is warranted.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5271, for limitation of motion of the ankle, a 10 percent rating is assigned for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal dorsiflexion of the ankle is from 0 to 20 degrees.  Normal plantar flexion of the ankle is from 0 to 45 degrees.

Words such as "moderate" and "marked" are not defined in the VA Schedule for Rating Disabilities.  Use of terminology such as severe by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  The VA Adjudication Procedures Manual, M21 shows examples of moderate and marked limitation of motion (LOM) of the ankle under DC 5271.  An example of moderate limitation of ankle motion is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion.  An example of marked LOM is less than five degrees dorsiflexion or less than 10 degrees plantar flexion.  M21 II.iv.4.A.3.l.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board recognizes that, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claim (Court)  held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, ankylosis is present.  Therefore, range of motion is irrelevant.  For the period prior to the presence of ankylosis, it is not possible to retrospectively test for the Correia criteria, given the specific measurements that would require.  Accordingly, a remand in order to comply with Correia is not warranted.

Turning to the evidence, during an October 2009 fee-basis examination, the Veteran endorsed right ankle weakness, stiffness, swelling, heat, redness, instability, giving way, lack of endurance, locking, and fatigability with constant pain, worse with standing and walking.  He reported right ankle joint dislocation during service.  Right ankle range-of-motion testing revealed dorsiflexion to 8 degrees and plantar flexion to 12 degrees with pain.  On repetitive-use testing, there was no additional degree limitation for range of motion of the right ankle on dorsiflexion and plantar flexion, with pain as the major factor.

Other examination findings included no ankylosis; no callosities; no breakdown; and no unusual shoe wear pattern or callosity.  There was no redness, heat, abnormal movement of guarding of movement.  The examiner found functional impact limited to climbing stairs.

During a June 2010 VA examination, the Veteran reported progressive pain, weakness, swelling, giving way and stiffness over the years.  The Veteran also reported that changes in weather, particularly cold or damp weather worsen his symptoms.  Right ankle range-of-motion testing revealed dorsiflexion to 10 degrees and plantar flexion to 35 degrees with pain.  Following repetitive-use testing, there was no additional degree limitation for range of motion of the right ankle on dorsiflexion and plantar flexion with increased pain as the major factor.  The examination did not note ankylosis.  The examiner noted that the Veteran does not need or use assisted devices to walk and has no restriction with employment.  

On March 2015 VA examination,  right ankle range of motion testing revealed dorsiflexion to 0 degrees and plantar flexion to 35 degrees.  The examiner noted ankylosis in dorsiflexion at 0 degrees.  The examination revealed no evidence of abduction, adduction, inversion, or eversion deformity.

Having considered the medical evidence of record in light of the applicable rating criteria and considerations,  the Board finds that the preponderance of the evidence is against assignment of a disability rating in excess of 20 percent for the Veteran's status post right ankle fracture with degenerative joint disease at any point from August 17, 2009 to June 8, 2010, or a rating in excess of 30 percent for that disability at any point from June 8, 2010. .  

October 2009 and June 2010 VA examinations revealed that the Veteran's right ankle disability was manifested by plantar flexion from 12 to 35 degrees with pain, and dorsiflexion from 8 to 10 degrees with pain.  In addition, the Veteran's subjective complaints of pain, weakness, and difficulty standing or walking have been confirmed on objective examination.  Collectively, these findings are consistent with the 20 percent disability rating currently assigned on the basis of marked limited motion of the right ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.   

For this period, as noted, the Veteran's complaints-to include, primarily, pain, as well as ankle weakness and stiffness-have been considered; however, the competent evidence does not reflect functional loss due to such factors beyond that which is already contemplated in the 20 percent rating assigned.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  As noted, the 20 percent rating assigned is the maximum rating assignable solely based on limited ankle motion, the October 2009 and June 2010 VA examiners specifically noted that the Veteran had no right ankylosis, and there is otherwise no evidence of any ankylosis.  Hence, no higher rating is assignable under Diagnostic Code 5270 prior to June 8, 2010.

The record likewise provides no basis for assignment of a rating in excess of 30 percent for the right ankle at any point since June 8, 2010 (which the AOJ erringly construed as a date of claim for increase).  Although, as noted, the October 2009 and June 2010 VA examinations revealed no ankylosis, a March 2015 VA examiner found right ankle plantar  flexion limited to 35 degrees, and ankylosis at 0 degrees in dorsiflexion.  The 30 percent rating was assigned, under Diagnostic Code 5270, on that basis.  However, regardless of the AOJ's assignment of the 30 percent rating from June 8, 2010 (which the Board cannot, and will not, disturb), even considering the Veteran's subjective complaints, the fact remains that, since that time, the right ankle has been manifested by limitation of motion in the right ankle that approximates no more than ankylosis on dorsiflexion.  As there is medical evidence whatsoever to disability manifested by or approximating ankylosis at more than 40 degrees in plantar flexion or at more than 10 degrees in dorsiflexion, or that the Veteran's right ankle disability involves any  abduction, adduction, inversion or eversion deformity, no higher rating is assignable under Diagnostic Code 5270. 

Furthermore, other than the separate rating assigned for a painful right ankle scar, the right ankle disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule. 

As for the right ankle scar, the Board points out that the AOJ assigned a 10 percent rating for a painful scar, under Diagnostic Code 5284, from what was deemed the  date of an increased rating claim, whereas the Board has determined that the claim for higher rating extends from the August 17, 2009 effective date of the award of service connection.  Here, given the AOJ's clear intention to extend the 10 percent rating for a painful scar back to the date of claim, and as medical evidence indicates that the Veteran was diagnosed with the scar in 1970, the Board affords the Veteran the benefit of the doubt and grants the 10 percent rating for the right ankle scar for the period from the August 17, 2009 effective date of the award of service connection to June 8, 2010.  This is the maximum rating assignable for a single, painful scar with no other significant characteristics.  See 38 C.F.R. §§ 3.102, 4.3, 4.118.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's service-connected status post right ankle fracture with degenerative joint disease with residual scar been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 

In this case, however, the Board finds that the schedular criteria are adequate to rate the Veteran's service-connected status post right ankle fracture with degenerative joint disease and residual scar at all points since the August 2009 effective date of the award of service connection.  The rating schedule fully contemplates the described symptomatology and provides for ratings higher than that assigned on the basis of ankylosis, and also provides for assignment of a separate, compensable rating for a scar, based on its features and characteristics .  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the Veteran's service-connected right ankle. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, while the Veteran has been assigned separate ratings for musculoskeletal ankle disability and for a painful scar, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  As such, the holding in Johnson need not be further discussed.

As the threshold requirement for invoking the procedures of 38 C.F.R. § 3.321 are not met, referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there no basis for further staged rating of the Veteran's status post right ankle fracture with degenerative joint disease, and that higher ratings for that disability prior to and since June 8, 2010 must be denied.  The Board has resolved reasonable doubt in the Veteran's favor in awarding a 10 percent rating for the associated, painful right ankle scar from August 17, 2010 to June 8, 2010, but finds that the preponderance of the evidence is against the assignment of any higher rating for right ankle musculoskeletal disability at any pertinent point.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









	(CONTINUED ON NEXT PAGE)




ORDER

An initial rating in excess of 20 percent for status post right ankle fracture with degenerative joint disease, from August 17, 2009 to June 8, 2010, is denied.

A rating in excess of 30 percent for status post right ankle fracture with degenerative joint disease, from June 8, 2010, is denied.

A separate, 10 percent rating for associated painful right ankle scar, from August 19, 2007 to June 8, 2010, is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
 

Department of Veterans Affairs


